TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00223-CV


Appellants, Brett Bray, in his Official Capacity as Director of the Motor Vehicle Division of
the Texas Department of Transportation; and Gulf States Toyota, Inc.//
Cross-Appellant, Tejas Toyota, Inc. 

v.

Appellee, Tejas Toyota, Inc.//Cross-Appellees, Brett Bray, in his Official Capacity as
Director of the Motor Vehicle Division of the Texas Department of Transportation;
and Gulf States Toyota, Inc.




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-09-002086, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


 C O N C U R R I N G   O P I N I O N

		I concur in the judgment and reasoning of the majority opinion, with the exception of
the discussion of the statutory duty of good faith and fair dealing found in footnote eleven.  Because we
need not address the applicability of the statutory duty of good faith and fair dealing to  dispose of the
appeal, I decline to join footnote eleven of the majority opinion.  See Tex. R. App. P. 47. 1 (courts of
appeals must hand down written opinion that is brief as practicable but that addresses every issue raised
and necessary to final disposition of appeal).
 
					__________________________________________
					Diane M. Henson, Justice
Before Chief Justice Jones, Justices Pemberton and Henson
Filed:   February 2, 2012